                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 MARIO D. JONES,                                 )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )          No. 1:18-CV-00240-JRG-CHS
                                                 )
 JAMES HOLLOWAY,                                 )
                                                 )
        Respondent.                              )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

[Doc. 1]. Now before the Court are Respondent’s motion to dismiss the petition as time-barred

[Doc. 16], to which Petitioner has filed two responses [Docs. 19 and 20] and Petitioner’s motion

to compel discovery [Doc. 18]. For the following reasons, Respondent’s motion to dismiss [Doc.

12] will be GRANTED, Petitioner’s motion to compel discovery [Doc. 18] will be DENIED as

moot, and this action will be DISMISSED.

       I.     PROCEDURAL HISTORY

       On December 8, 2009, a Bradley County jury found Petitioner guilty of possession of more

than fifty grams of schedule II hydromorphone with intent to sell or deliver [Doc. 15-1 at 135].

On September 26, 2012, the Tennessee Court of Criminal Appeals (“TCCA”) affirmed Petitioner’s

conviction and sentence. State v. Jones, No. M2004-000077-CCA-R3-CD, 2012 WL 4392643

(Tenn. Crim. App. Sept. 26, 2012). Petitioner did not seek to appeal this affirmance to the

Tennessee Supreme Court. Id. On September 25, 2013, Petitioner filed a petition for post-

conviction relief with the Bradley County Criminal Court [Doc. 15-10 at 1–10], which the court

denied on November 25, 2014 [Id. at 122–28], after having a hearing [Doc. 15-11]. On August 7,
2015, the TCCA affirmed this denial [Doc. 15-15]. Jones v. State, No. E2014-02460-CCA-R3-

PC, 2015 WL 4710394 (Tenn. Crim. App. Aug. 7, 2015), perm. app. denied (Tenn. Dec. 11, 2015).

       On September 10, 2018, Petitioner filed his petition for a writ of habeas corpus [Doc. 1]

and memorandum in support thereof [Doc. 2] which the United States District Court for the Middle

District of Tennessee transferred to this Court [Doc. 5].

           On December 7, 2018, Respondent filed a motion to dismiss this petition as time-barred

[Doc. 16], and the state court record [Doc. 15]. On January 4, 2019, Petitioner filed a response in

opposition to the motion to dismiss [Doc. 19], and on January 9, 2019, the Court received what

appears to be a supplement thereto [Doc. 20]. In his response, Petitioner sets forth allegations of

criminal or otherwise improper acts by various individuals, including but not limited to officers,

the judge, witnesses, and lawyers involved in his underlying state criminal prosecution and alleges

that his petition is timely because of “the serious nature of public corruption that continues to exist”

and his allegation that the Federal Bureau of Investigation (“FBI”) has started an investigation

regarding this corruption which is not yet final 1 [Doc. 19 at 1–13]. Petitioner also asserts that he

has been diligently pursuing his rights by reporting the alleged corruption to authorities [Id. at 11].

       II.       ANALYSIS

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in 28

U.S.C. § 2241, et seq., provides a one-year statute of limitations for the filing of an application for

a federal writ of habeas corpus. The statute provides, in relevant part:




       1
          While Petitioner states that a letter regarding this ongoing FBI investigation was attached
to his petition, the letter he cites appears to be a form letter from the Special Litigation Section of
the United States Department of Justice thanking Petitioner for a letter and stating that it receives
hundreds of reports of potential violations, collects and analyzes that information to help it select
cases, and may use information therein in an existing case [Doc. 2 at 29].
                                                   2
        A 1-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State Court. The
        limitation period shall run from the latest of--

        (A)    the date on which the judgment became final by the conclusion of direct
        review . . . . or
        (D)    the date on which the factual predicate of the claim or claims presented
        could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1). The time “during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending

shall not be counted toward any period of limitation. . . . ,” however. 28 U.S.C. § 2244(d)(2).

        For AEDPA purposes, Petitioner’s convictions became final on November 25, 2012, sixty

days after the TCCA affirmed his convictions, as that is the day on which Petitioner’s time to file

a petition for a writ of certiorari with the Tennessee Supreme Court expired. Tenn. R. App. P.

11(b). Thus, Petitioner’s AEDPA clock began to run on November 26, 2012, and ran until

Petitioner filed his post-conviction petition on September 25, 2013, at which point Petitioner’s

AEDPA clock paused and did not begin to run again until December 12, 2015, the day after the

Tennessee Supreme Court denied his petition for a writ of certiorari regarding the denial of his

petition for post-conviction relief. Bronaugh v. Ohio, 235 F.3d 280, 284–85 (6th Cir. 2000)

(providing that under Fed. R. Civ. P. 6(a), the first day for counting purposes does not include the

day of the act or event from which the designated period of time begins to run). As Petitioner did

not file his § 2254 petition with this Court until nearly three years later on September 10, 2018,

however, it is clearly time-barred, unless Petitioner can establish that he is entitled to equitable

tolling of the statute of limitations.

        The Supreme Court has held that equitable tolling of a statute of limitations is available “in

appropriate cases.” Holland v. Florida, 130 S. Ct. 2549, 2560 (2010). Petitioners have the burden

of demonstrating that they are entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th

                                                  3
Cir. 2004) (citations omitted). “A habeas petitioner is entitled to equitable tolling only if two

requirements are met. First, the petitioner must establish ‘that he has been pursuing his rights

diligently.’ And second, the petitioner must show ‘that some extraordinary circumstance stood in

his way and prevented timely filing.’” Hall v. Warden, 662 F. 3d 745, 749 (6th Cir. 2011) (quoting

Holland v. Florida, 130 S. Ct. at 2562). “The doctrine of equitable tolling is applied sparingly by

federal courts,” and is typically used “only when a litigant’s failure to meet a legally-mandated

deadline unavoidably arose from circumstances beyond that litigant’s control.” Vroman, 346 F.3d

598, 604 (6th Cir. 2003) (citations and internal quotations marks omitted).

        Petitioner’s only apparent arguments for equitable tolling in his response to the motion to

dismiss are allegations of public corruption that he states he has diligently reported to law

enforcement authorities, including the FBI, whom Petitioner asserts is investigating his corruption

claims. Even if this is true, however, nothing in the record establishes that Petitioner was diligently

pursuing his right to relief under § 2254 or that any corruption or any other extraordinary

circumstance prevented Petitioner from timely filing his § 2254 petition as required for the Court

to find that Petitioner is entitled to equitable tolling for his § 2254 claims.

        Moreover, while Petitioner cited “newly discovery evidence” as grounds to excuse any

untimely filing of his original § 2254 petition [Doc. 1 at 13], nothing in the record supports this

conclusory assertion. While Respondent assumes in his memorandum in support of his motion to

dismiss that Petitioner relies upon a transcript of a sentencing hearing for Kenneth Wilson as

newly-discovered evidence, a portion of this transcript was an exhibit to Petitioner’s post-

conviction hearing [Doc. 15-12 at 24–30]. Thus, it is apparent that this transcript is not newly-

discovered evidence, and Petitioner has not set forth specific allegations to establish that he is




                                                   4
entitled to equitable tolling based on any newly-discovered evidence. As such, Petitioner has not

met his burden to establish that any newly-discovered evidence entitles him to equitable tolling.

       Accordingly, Respondent’s motion to dismiss the § 2254 petition as time-barred [Doc. 16]

will be GRANTED, Petitioner’s motion to compel discovery [Doc. 18] will be DENIED as moot,

and this action will be DISMISSED.

       Finally, the Court must consider whether to issue a certificate of appealability (COA),

should Petitioner file a notice of appeal. A petitioner may appeal a final order in a § 2254 case

only if he is issued a COA, and a COA will be issued only where the applicant has made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). A petitioner

whose claims have been rejected on a procedural basis must demonstrate that reasonable jurists

would debate the correctness of the Court’s procedural ruling. Slack v. McDaniel, 529 U.S. 473,

484 (2000); Porterfield v. Bell, 258 F.3d 484, 485–86 (6th Cir. 2001). As reasonable jurors would

not debate the correctness of the Court’s ruling that the § 2254 is time-barred and Petitioner has

not established that he is entitled to equitable tolling, a COA will not issue.

       III.    CONCLUSION

       For the reasons set forth above:

       1. Respondent’s motion to dismiss the § 2254 petition as time-barred [Doc. 16] will be
          GRANTED;

       2. Petitioner’s motion to compel discovery [Doc. 18] will be DENIED as moot;

       3. This action will be DISMISSED; and

       4. A COA shall not issue.

       AN APPROPRIATE ORDER WILL ENTER.




                                                  5
So ordered.

ENTER:


                   s/J. RONNIE GREER
              UNITED STATES DISTRICT JUDGE




              6
